61 F.3d 900
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steven KRICHBAUM, Plaintiff--Appellant,andShay CLANTON;  Kim Clanton, Plaintiffs,v.George Wayne KELLEY, in his official capacity as ForestSupervisor of the George Washington NationalForest;  United States Forest Service;Deeds Brothers, Incorporated,Defendants--Appellees.
No. 94-1496.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1995.Decided July 31, 1995.

Steven Krichbaum, Appellant Pro Se.  Vicki Laine Plaut, UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC;  John Ebersole, UNITED STATES DEPARTMENT OF AGRICULTURE, Atlanta, GA;  Michael McHale Collins, COLLINS & MOONEY, Covington, VA, for Appellees.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment in favor of the Defendants.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Krichbaum v. Kelley, No. CA-93-103-H (W.D.Va. Feb. 17, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.